[ebixexh1014creditamendme001.jpg]
Execution Version 95450246_4 AMENDMENT NO. 5 TO CREDIT AGREEMENT (INCREMENTAL
INCREASE) This AMENDMENT NO. 5 TO CREDIT AGREEMENT (INCREMENTAL INCREASE) (this
“Amendment”), dated as of November 3, 2017, is entered into by and among EBIX,
INC., a Delaware corporation (the “Borrower”), certain subsidiaries of the
Borrower party hereto as guarantors (the “Guarantors” and collectively with the
Borrower, the “Credit Parties”) under the Credit Agreement (defined below),
REGIONS BANK, as the lender of the Increase (defined below) and REGIONS BANK, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent. RECITALS WHEREAS, the Borrower, the Administrative Agent and
certain banks and other financial institutions (the “Lenders”) are parties to
that certain Credit Agreement, dated as of August 5, 2014 (as amended hereby, as
amended by that certain Amendment No. 1 to Credit Agreement and Waiver dated as
of February 3, 2015, as further amended by that certain Amendment No. 2 to
Credit Agreement dated as of June 17, 2016, as further amended by that certain
Amendment No. 3 to Credit Agreement and Waiver dated as of October 19, 2017, as
further amended by that certain Amendment No. 4 to Credit Agreement and Waiver
dated as of November 3, 2017, and as further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement” and
the Credit Agreement prior to giving effect to this Amendment being referred to
as the “Existing Credit Agreement”), pursuant to which the Lenders have extended
a revolving credit facility and term loan facility to the Borrower; WHEREAS, the
Borrower has informed the Administrative Agent and the Increasing Lender (as
defined below) that its wholly-owned Subsidiaries, Ebix Software India Private
Limited and Ebix FinCorp Exchange PTE Limited intend to make an Acquisition of
100% of the equity shares in Flight Raja Travels Private Limited, a company
incorporated under the Companies Act, 1956, and having its registered office at
Magnolia, Block B, Level 4, Manyata Embassy Business Park, Outer Ring Road,
Nagawara, Bangalore-560045 from the owners thereof for total consideration of
approximately, but in any event less than, $75,000,000 (the “Via Acquisition”);
WHEREAS, the Borrower has informed the Administrative Agent and the Increasing
Lender that Ebix Singapore Pte Ltd. intends to purchase 50% of the Equity
Interests in (and, pursuant to various agreements, to exercise Control over)
Vara United Private Limited from the owners thereof for total consideration of
approximately $26,000,000 (the “Vara Acquisition”); WHEREAS, the Borrower has
requested that, in order to pay a portion of the consideration for (and related
fees and expenses in connection with) the Via Acquisition and the Vara
Acquisition, the Term Loan A Commitment and the Term Loan A (each as defined in
the Existing Credit Agreement) be increased by the aggregate principal amount of
$50,000,000 in accordance with, and as provided in, Section 2.1(d) of the
Existing Credit Agreement (the “Increase”), and Regions Bank (in such capacity,
the “Increasing Lender”) is willing to provide the Increase as provided in, and
on the terms and conditions contained in, this Amendment; WHEREAS, the Borrower
has also requested that the Existing Credit Agreement be amended in a manner
permitted by, and consistent with, Sections 2.1(d) and 2.1(e) of the Existing
Credit Agreement to effectuate the Increase; NOW, THEREFORE, for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme002.jpg]
2 95450246_4 1. Defined Terms. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to such terms in the
Existing Credit Agreement. 2. Term Loan A Increase and Amendment. (a) Upon the
Fifth Amendment Effective Date (defined below) (i) a portion of the Increase
shall be provided by the Increasing Lender in the aggregate principal amount of
$20,000,000 (or such other amount as the Borrower, the Increasing Lender and the
Administrative Agent shall agree, but not to exceed the aggregate principal
amount of the Increase) (such amount, the “Initial Increase”), (ii) the Initial
Increase will be advanced by the Increasing Lender on the Fifth Amendment
Effective Date, (iii) the Term Loan A Commitments, Term Loan A amounts and Term
Loan A Commitment Percentage of each Lender holding any portion of the Term Loan
A (after giving effect to the Initial Increase) will be updated on the Fifth
Amendment Effective Date by the Administrative Agent to reflect the Initial
Increase, (iv) the quarterly amortization amounts of the Term Loan A pursuant to
Section 2.6(c) of the Existing Credit Agreement (commencing with the first
payment due after the Fifth Amendment Effective Date) shall be adjusted and
amended by the Administrative Agent to give effect to the Initial Increase and
this Amendment, and (v) the Existing Credit Agreement will be deemed amended to
effectuate the foregoing clauses (i) through (iv) in accordance with Sections
2.1(d) and 2.1(e) of the Existing Credit Agreement. In connection with the
Initial Increase, the Administrative Agent may make such adjustments between and
among the applicable Lenders and the Borrower as are reasonably necessary to
effectuate the Initial Increase (including reallocations of the Term Loan A
outstandings of the applicable Lenders among Interest Periods), and in
connection therewith, the Borrower shall pay any additional amounts required
pursuant to Section 3.1(c) of the Credit Agreement (including as if any
reallocations constituted prepayments and reborrowings). (b) Upon the Second
Increase Effective Date (defined below) (i) a portion of the Increase shall be
provided by the Increasing Lender in the aggregate principal amount of
$30,000,000 (or such other amount as the Borrower, the Increasing Lender and the
Administrative Agent shall agree, but in no event to exceed the then undrawn
portion of the Increase after giving effect to the Initial Increase) (such
amount, the “Second Increase”), (ii) the Second Increase will be advanced by the
Increasing Lender on the Second Increase Effective Date, (iii) the Term Loan A
Commitments, Term Loan A amounts and Term Loan A Commitment Percentage of each
Lender holding any portion of the Term Loan A (after giving effect to the Second
Increase) will be updated on the Second Increase Effective Date by the
Administrative Agent to reflect the Second Increase, (iv) the quarterly
amortization amounts of the Term Loan A pursuant to Section 2.6(c) of the
Existing Credit Agreement (commencing with the first payment due after the
Second Increase Effective Date) shall be adjusted and amended by the
Administrative Agent to give effect to the Initial Increase, the Second Increase
and this Amendment, and (v) the Existing Credit Agreement will be deemed amended
to effectuate the foregoing clauses (i) through (iv) in accordance with Sections
2.1(d) and 2.1(e) of the Existing Credit Agreement. In connection with the
Second Increase, the Administrative Agent may make such adjustments between and
among the applicable Lenders and the Borrower as are reasonably necessary to
effectuate the Second Increase (including reallocations of the Term Loan A
outstandings of the applicable Lenders among Interest Periods), and in
connection therewith, the Borrower shall pay any additional amounts required
pursuant to Section 3.1(c) of the Credit Agreement (including as if any
reallocations constituted prepayments and reborrowings). (c) Each party hereto
agrees that (i) the (A) Initial Increase and related amendments provided by this
Amendment shall be effective upon the Fifth Amendment Effective Date and (B)
Second Increase and related amendments provided by this Amendment shall be
effective upon the



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme003.jpg]
3 95450246_4 Second Increase Effective Date, (ii) the conditions to
effectiveness of (A) the Initial Increase and the related amendments provided by
this Amendment are limited to the conditions set forth in Section 4 of this
Amendment and (B) the Second Increase and the related amendments provided by
this Amendment are limited to the conditions set forth in Sections 4 and 5 of
this Amendment and (iii) each of the Initial Increase and the Second Increase
constitutes an incurrence of an increase to the Term Loan A under Section 2.1(d)
of the Existing Credit Agreement (and constitutes usage of a portion of the
$100,000,000 limit set forth in Section 2.1(d)(i) of the Existing Credit
Agreement, with the same pricing, amortization and maturity as (as well as all
other terms and conditions applicable to) the Term Loan A prior to giving effect
to the Initial Increase, the Second Increase and this Amendment. 3.
Representations and Warranties. The Borrower and each of the other Credit
Parties, by its execution of this Amendment, hereby represents and warrants to
the Administrative Agent and the Lenders as follows: (a) both the Increase and
the execution, delivery and performance by each Credit Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action and do not and will not (i) violate in any material respect the terms of
any of the Credit Parties’ Organizational Documents; (ii) except as could not
reasonably be expected to have a Material Adverse Effect, conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any other Contractual Obligations of any Credit Party, (iii)
result in or require the creation of any Lien upon any of the properties or
assets of any Credit Party (other than Liens created under any of the Credit
Documents in favor of the Collateral Agent for the benefit of the holders of the
Obligations), or (iv) require any approval of stockholders, members or partners
or any approval or consent of any Person under any material Contractual
Obligation of any Credit Party; (b) this Amendment has been duly executed and
delivered by each Credit Party, and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by Debtor Relief Laws or by
equitable principles relating to enforceability; (c) the representations and
warranties of each Credit Party contained in Section 6 of the Credit Agreement
and in each other Credit Document are true and correct in all material respects
on and as of the Fifth Amendment Effective Date (or, to the extent made pursuant
to Section 5 below, as of the Second Increase Effective Date), except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this clause
(c), the representations and warranties contained in Sections 6.7(a) and (b) of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 7.1(b) and (a) of the Credit Agreement,
respectively; (d) with respect to the Initial Increase, after the effectiveness
of this Amendment on the Fifth Amendment Effective Date, the borrowing of the
Initial Increase on the Fifth Amendment Effective Date, the consummation of the
Via Acquisition and the other transactions in connection herewith and therewith
to occur on or prior to the Fifth Amendment Effective Date, no Default has
occurred and is continuing; and (e) with respect to the Second Increase, after
the effectiveness of this Amendment on the Fifth Amendment Effective Date, the
borrowing of the Initial Increase on the Fifth Amendment Effective Date, the
borrowing of the Second Increase on the Second Increase Effective Date, the
consummation of the Via Acquisition and the Vara Acquisition and the other
transactions in connection



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme004.jpg]
4 95450246_4 herewith and therewith to occur on or prior to the Second Increase
Effective Date, no Default has occurred and is continuing. 4. Effectiveness;
Conditions Precedent. The effectiveness of this Amendment and the related
amendments to the Credit Agreement herein provided, and the making of the
Initial Increase, are each subject to the satisfaction of the following
conditions precedent (the date of such satisfaction, the “Fifth Amendment
Effective Date”): (a) the Increasing Lender and the Administrative Agent shall
have received each of the following documents or instruments in form and
substance reasonably acceptable to the Administrative Agent: (i) counterparts of
this Amendment, duly executed by each Credit Party, the Administrative Agent,
and the Increasing Lender; (ii) to the extent requested, the Increasing Lender
shall have received a Term Loan A Note executed by the Borrower in favor of the
Increasing Lender; provided that any failure to request such a Term Loan A Note
in connection with the Fifth Amendment Effective Date shall not limit the
ability of the Increasing Lender to request a Note from time to time pursuant to
the Credit Agreement; (iii) (A) copies of the Organizational Documents,
certified (to the extent applicable) as of a recent date by the appropriate
Governmental Authority (or certification that such Organizational Documents have
not been altered, amended, revoked or otherwise modified since the last delivery
thereof to the Administrative Agent and the Lenders), (B) copies of resolutions
approving the Increase, the Via Acquisition, the Vara Acquisition and the other
transactions contemplated in connection with the Increase, this Amendment, the
Credit Agreement and the related financing and authorizing execution, delivery
and performance of this Amendment and the Increase, (C) copies of certificates
of good standing, existence or the like of a recent date from the appropriate
Governmental Authority of its jurisdiction of formation or organization and (D)
incumbency certificates, in each case, for each of the Credit Parties and
certified by an Authorized Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent; and (iv) one or more
certificates from an Authorized Officer of the Borrower (in the case of (F)
below, from the Corporate Vice President - Finance & Human Resources of the
Borrower), in form and substance reasonably satisfactory to the Administrative
Agent, confirming, among other things, (A) all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and the other Credit Parties, if any, in connection with the Increase,
this Amendment and the other Credit Documents and the transactions contemplated
herein and therein have been obtained and are in full force and effect (and
attaching copies of any such items), (B) no investigation or inquiry by any
Governmental Authority regarding the Increase, this Amendment and the other
Credit Documents and the transactions contemplated herein and therein is
ongoing, (C) the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect, (D) since December 31, 2016, there has been no
event or circumstance which has had or could be reasonably expected to have a
Material Adverse Effect, (E) the audited financial statements for the Fiscal
Year ended December 31, 2016 were prepared in accordance with GAAP consistently
applied, except as noted therein, and fairly present in all material respects
the financial condition and results from operations of the Borrower and its
Subsidiaries,



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme005.jpg]
5 95450246_4 (F) the Borrower and its Subsidiaries, taken as a whole on a
consolidated basis, are Solvent after giving effect to the Initial Increase, the
Via Acquisition and the other transactions contemplated hereby and any other
incurrence and/or repayment of Indebtedness related thereto, and (G) after
giving effect to this Amendment and the advancing of the Initial Increase to
occur on the Fifth Amendment Effective Date and all other related transactions
(including the consummation of the Via Acquisition), the Borrower shall be in
compliance, determined on a pro forma basis (as provided in Section 1.3 of the
Credit Agreement), with the financial covenants set forth in Section 8.7 of the
Credit Agreement; (b) each of the representations and warranties set forth in
Section 3 above (other than Section 3(e)) is true and correct in all material
respects (or, with respect to any such representation or warranty modified by a
materiality or Material Adverse Effect standard, in all respects (taking into
account such materiality or Material Adverse Effect standard)); (c) the
Administrative Agent shall have received (i) a duly executed and completed
Funding Notice with respect to the Initial Increase to occur on the Fifth
Amendment Effective Date and (ii) duly executed and completed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Fifth Amendment Effective Date; (d) the
Administrative Agent shall have received customary opinions of counsel for each
of the Credit Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of this Amendment and the enforceability
thereof (including the entirety of the Increase) and the Credit Documents as so
amended; (e) the Increasing Lender and the Administrative Agent shall have
received, and be satisfied with its review of, copies of (i) the internally
prepared financial statements of the Borrower and its Subsidiaries on a
consolidated basis for the most recently ended Fiscal Quarter ended at least
forty-five days prior to the Fifth Amendment Effective Date, if any, and (ii)
the audited financial statements of the Borrower and its Subsidiaries on a
consolidated basis for the Fiscal Year ended December 31, 2016; (f) the
Increasing Lender and the Administrative Agent shall be satisfied that (i) the
Via Acquisition constitutes a Permitted Acquisition (as defined in the Credit
Agreement), (ii) the Administrative Agent and the Lenders, as applicable, shall
have received all documents, notices, consents and other items required or
reasonably requested (regardless of whether or not expressly required pursuant
to the definition of Permitted Acquisition in the Credit Agreement) in
connection with the Via Acquisition and (iii) all other conditions to the Via
Acquisition constituting a Permitted Acquisition shall have been, or
substantially simultaneously with the Fifth Amendment Effective Date will have
been, satisfied, including the consummation of the Via Acquisition in accordance
with its terms; (g) the Increasing Lender shall have received, in form and
substance reasonably satisfactory to it, documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including the PATRIOT Act,
requested not later than five days prior to the Fifth Amendment Effective Date;
(h) after giving effect to this Amendment (and giving effect to the Initial
Increase), as of the Fifth Amendment Effective Date, no Default or Event of
Default shall have occurred and be continuing; and (i) the Administrative Agent
shall have confirmation that all fees payable under this Amendment, under the
Credit Agreement and under any commitment letter or fee letter with respect to
this Amendment, and all reasonable out-of-pocket fees and expenses required to
be paid on or before the



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme006.jpg]
6 95450246_4 Fifth Amendment Effective Date, have been paid, including the
reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent to the extent invoiced prior to the date hereof (without prejudice to
final settling of accounts for such fees and expenses). 5. Second Increase
Conditions Precedent. The making of the Second Increase is subject to the prior
occurrence of the Fifth Amendment Effective Date and the further satisfaction of
each of the following conditions precedent (the date of such satisfaction, the
“Second Increase Effective Date”): (a) the Administrative Agent shall have
received, each in form and substance reasonably acceptable to the Administrative
Agent, one or more certificates from an Authorized Officer of the Borrower (in
the case of (i) below, from the Corporate Vice President - Finance & Human
Resources of the Borrower), in form and substance reasonably satisfactory to the
Administrative Agent, confirming, among other things, (i) the Borrower and its
Subsidiaries, taken as a whole on a consolidated basis, are Solvent after giving
effect to the Initial Increase and the Second Increase, each of the Via
Acquisition and Vara Acquisition, and the other transactions contemplated hereby
and any other incurrence and/or repayment of Indebtedness related thereto and
(ii) after giving effect to this Amendment and the advancing of the Second
Increase to occur on the Second Increase Effective Date and all other related
transactions (including the consummation of the Vara Acquisition), the Borrower
shall be in compliance, determined on a pro forma basis (as provided in Section
1.3 of the Credit Agreement), with the financial covenants set forth in Section
8.7 of the Credit Agreement and shall have provided the Administrative Agent
with calculations demonstrating such compliance; (b) each of the representations
and warranties set forth in Section 3(c) and Section 3(e) above is true and
correct in all material respects (or, with respect to any such representation or
warranty modified by a materiality or Material Adverse Effect standard, in all
respects (taking into account such materiality or Material Adverse Effect
standard)), and the Administrative Agent shall have received a certificate from
an Authorized Officer of the Borrower certifying thereto (which certificate may
be included in the certificate required by clause (a) of this Section 5 above);
(c) the Administrative Agent shall have received (i) a duly executed and
completed Funding Notice with respect to the Second Increase to occur on the
Second Increase Effective Date and (ii) duly executed and completed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Second Increase Effective Date; (d) the Second
Increase Effective Date shall have occurred on or prior to the date that is 45
days after the Fifth Amendment Effective Date; (e) the Increasing Lender and the
Administrative Agent shall be satisfied that (i) the Vara Acquisition
constitutes a Permitted Acquisition (as defined in the Credit Agreement), (ii)
the Administrative Agent and the Lenders, as applicable, shall have received all
documents, notices, consents and other items required or reasonably requested
(regardless of whether or not expressly required pursuant to the definition of
Permitted Acquisition in the Credit Agreement) in connection with the Vara
Acquisition and (iii) all other conditions to the Vara Acquisition constituting
a Permitted Acquisition shall have been, or substantially simultaneously with
the Second Increase Effective Date will have been, satisfied, including the
consummation of the Vara Acquisition in accordance with its terms; (f) to the
extent not received in connection with the Fifth Amendment Effective Date, the
Increasing Lender shall have received, in form and substance reasonably
satisfactory to it, documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act,
requested not later than five days prior to the Fifth Amendment Effective Date;



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme007.jpg]
7 95450246_4 (g) after giving effect to this Amendment (and giving effect to the
Second Increase), as of the Second Increase Effective Date, no Default or Event
of Default shall have occurred and be continuing; and (h) the Administrative
Agent shall have confirmation that all fees payable under this Amendment, under
the Credit Agreement and under any commitment letter or fee letter with respect
to this Amendment, and all reasonable out-of-pocket fees and expenses required
to be paid on or before the Second Increase Effective Date, have been paid,
including the reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent to the extent invoiced prior to the date hereof (without
prejudice to final settling of accounts for such fees and expenses). 6.
Reaffirmation. Each Credit Party (a) acknowledges and consents to all of the
terms and conditions of the Increase and this Amendment, (b) affirms all of its
obligations under the Credit Documents as amended hereby (including pursuant to
the Initial Increase and the Second Increase, and the provision of each thereof
by the Increasing Lender), (c) agrees that the Initial Increase, the Second
Increase and this Amendment, and all documents executed in connection herewith,
do not operate to reduce or discharge any Credit Party’s obligations under the
Credit Documents, and (d) confirms that the Collateral Documents and the Liens
granted thereunder remain in full force and effect notwithstanding the entry
into this Amendment. 7. Miscellaneous. (a) Except as herein expressly amended,
all terms, covenants and provisions of the Credit Agreement and each other
Credit Document are and shall remain in full force and effect. All references in
any Credit Document to the “Credit Agreement” or “this Agreement” (or similar
terms intended to reference the Credit Agreement) shall henceforth refer to the
Credit Agreement as increased by the Increase and as amended by this Amendment.
This Amendment shall be deemed incorporated into, and a part of, the Credit
Agreement. (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto, each other Lender and each other Credit Party, and their
respective successors and assigns. (c) THIS AMENDMENT IS SUBJECT TO THE
PROVISIONS OF SECTIONS 11.13 AND 11.14 OF THE CREDIT AGREEMENT RELATING TO
GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF
WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL. (d) This Amendment may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Amendment shall become effective upon satisfaction of the conditions set forth
in Section 4 hereof; provided that the making of the Second Increase shall also
be conditioned on the satisfaction of the conditions set forth in Section 5
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 11.4 of
the Credit Agreement. (e) If any provision of this Amendment or the other Credit
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Credit Documents shall not be affected or impaired thereby and (ii)
the



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme008.jpg]
8 95450246_4 parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. (f) The Borrower agrees to pay, in accordance with and
subject to the limitations in Section 11.2 of the Credit Agreement, all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates in connection with the preparation, execution,
delivery, administration of this Amendment and the other instruments and
documents to be delivered hereunder. (g) This Amendment shall constitute a
“Credit Document” under and as defined in the Credit Agreement. [Signature Pages
Follow.]



--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme009.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme010.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1014creditamendme011.jpg]




--------------------------------------------------------------------------------



 